Motion of Southeastern Legal Foundation for leave to file a brief as amicus curiae granted. Motion of Center for Constitutional Jurisprudence for leave to file a brief as amicus curiae granted. Motion of Citizens' Alliance for Property Rights Legal Fund for leave to file a brief as amicus curiae granted. Motion of Cato Institute, et al. for leave to file a brief as amici curiae granted. Motion of Scholars of Land Use Regulation for leave to file a brief as amicus curiae granted. Motion of National Federation of Independent Business Small Business Legal Center, et al., for leave to file a brief as amici curiae granted. Petition for writ of certiorari to the Court of Appeal of California, Second Appellate District denied.